Citation Nr: 0534740	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  98-06 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a skin 
disorder, currently rated 30 percent disabling. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for hepatitis C claimed 
as secondary to a service-connected disorder, specifically as 
secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from June 1968 to 
July 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

Regarding the skin disorder increased rating claim, the Board 
notes that the veteran was originally granted service 
connection only for a skin disorder of the left hand in by an 
April 1977 rating action.  However, over multiple 
adjudications over many years addressing claims for an 
increased rating for that disorder, the RO characterized the 
disorder more broadly as a skin disorder without specificity 
as to the parts of the body affected.  By an October 1982 
rating action the RO considered the disorder as affecting 
both hands, and by a May 1985 rating action the RO expanded 
consideration of the disorder to include the feet.  By a June 
1987 rating action, a skin condition affecting the groin was 
considered as part of the larger service-connected disorder.  
Later RO rating actions continue this consideration of skin 
conditions affecting multiple parts as part of the service-
connected skin disorder.  Based on this adjudicative history, 
the Board thus concludes that it is long past time when the 
issue of the precise locus of the service-connected skin 
disorder might be revisited.  An evaluation based on a skin 
disorder generally has been in effect for more than 20 years 
and is protected from being reduced.  38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951 (2005).  


FINDINGS OF FACT

1.  For the entire appeal period, the veteran's skin disorder 
has not been manifested by ulcerations, extensive 
exfoliation, extensive crusting, exceptional repugnance, or 
systemic or nervous manifestations.  A psychiatric disorder 
as secondary to the service-connected skin disorder has been 
separately rated.  

2.  For the entire appeal period, the veteran's skin disorder 
has not covered more than 40 percent of the entire body or 
more than 40 percent of the exposed areas affected.

3.  For the entire appeal period, the veteran's skin disorder 
has not caused limitation of functioning of affected parts.  

4.  The veteran did not develop PTSD due to a verified 
inservice stressor.  

5.  The veteran did not develop hepatitis C due to illicit 
use of intravenous drugs as a result of a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 30 
percent for a skin disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102, 3.159, 3.321, Part 4, 4.118, Diagnostic Codes 7805, 
7806, 7813 (effective prior to, and since, August 30, 2002).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326 (2005).

3.  The requirement of an underlying service-connected 
disability on which to base the claim for secondary service 
connection for hepatitis C has not been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.310, 3.326 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements by issuance of a VCAA letters 
in November 2002 and February 2004.  These development 
letters appropriately notified the veteran what VA would do 
and what he must do in furtherance of his claim.  The letters 
also informed the veteran with specificity what would be 
required for his claims for a higher disability rating for a 
skin disorder, and for service connection for PTSD and 
hepatitis C to be granted.  (A supplemental statements of the 
case issued in January 2005 notified the veteran of 
applicable law, and hence requirements for a claim for 
secondary service connection for hepatitis C to be granted.)  
By those letters as well as by the appealed December 1997 
rating action and subsequent statement of the case and 
supplemental statement of the case, the veteran was informed 
of evidentiary and procedural development in the course of 
his appeal, the evidence obtained and considered, and 
evidentiary bases for the RO's continued denial of his claims 
in the course of appeal, as well as the corollary factual 
bases upon which the appealed claims might be granted.  

Responsive to the VCAA letters, the veteran has reported of 
treatment at VA facilities for his claimed disabilities, and 
records of that treatment have been obtained and associated 
with the claims folder.  The veteran in his May 1998 VA Form 
9 informed of treatment at Ryder Memorial Hospital in Puerto 
Rico.  Records from that facility were requested and obtained 
in September 1998 for consideration in the appeal.  

The veteran alleged an inservice stressor in support of his 
PTSD claim, as discussed below.  The veteran's service 
medical records and service personnel records were obtained 
and associated with the claims folder.  The RO also made 
inquiry to the Armed Services Center for Research of Unit 
Records (USASCRUR) in furtherance of the PTSD claim.  That 
facility provided a reply to the effect that the undocumented 
stressor claimed by the veteran could not be verified.  No 
further avenue of inquiry to verify the claimed stressor was 
provided by the veteran or indicated by the record.  The 
veteran provided lay statements in support of the occurrence 
of the stressor, and these were associated with the claims 
folder.  

The veteran was afforded multiple VA examinations, in 1996, 
in 2003, and in 2004, in furtherance of his claims on appeal.  
There is no indication that the medical development of this 
case is not satisfactorily completed, or that additional 
pertinent medical records have yet to be requested or 
obtained.  

The veteran was afforded the opportunity of hearings to 
address his claims.  However, including by a VA Form 9 
submitted in April 1998, the veteran refused this 
opportunity.  Hence, all reasonable efforts have been 
undertaken to afford the veteran the opportunity to further 
his claims, including by testimony, and there is no 
indication that additional development efforts will further 
his claims.  

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.   
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Increased Rating for a Skin Disorder

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected left foot 
scar in the context of the total history of that disability, 
particularly as it affects the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.

The regulatory criteria for skin disorders were changed 
effective August 30, 2002.  38 C.F.R. §  4.118.  The Board 
notes that where there is a change in regulatory criteria for 
rating disabilities, the regulation as it existed prior to 
the change is applicable to the veteran's claim for the 
period prior to the effective date of the rating change, and 
the revised regulation is applicable from the effective date 
of the rating change forward.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  Hence, the Board now considers the 
old and new skin disorder codes, to address the veteran's 
skin disorder for the entire rating period, beginning from 
the  May 13, 1998 effective date of service connection.  A 
change in criteria alone provides no basis for a reduction, 
without improvement in symptoms.  38 U.S.C.A. § 1155; 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

Based on signs and symptoms presented, anatomical location, 
and effect on the skin, the veteran's service-connected skin 
disorder is most appropriately rated as dermatitis or eczema 
or by analogy to dermatitis or eczema.  38 C.F.R. §§ 4.20, 
4.118, Diagnostic Code 7806.  Under Diagnostic Code 7813 of 
the old rating schedule for evaluating skin disorders, a note 
provides that disabilities evaluated under codes 7807 through 
7819 are to be rated by analogy to eczema under Diagnostic 
Code 7806.  38 C.F.R. § 4.118.  A noncompensable rating is 
assigned where the skin disability is productive of slight, 
if any, exfoliation, exudation or itching, if on an unexposed 
surface or small area.  A 10 percent rating is assigned where 
the skin disability is productive of exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent rating is assigned where the skin 
disability is productive of constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is assigned where the skin disability is productive of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under Diagnostic Code 7813 of the new rating schedule for 
evaluating skin disorders, the skin disability is rated 
depending upon the predominant disability, and where, as 
here, it is dermatitis or eczema, it should continue to be 
rated as dermatitis or eczema under Diagnostic Code 7806.  38 
C.F.R. § 4.118, Diagnostic Code 7813 (2005).  The revised 
criteria provide that if the dermatitis or eczema covers an 
area less than 5 percent of the entire body or less than 5 
percent of the exposed areas affected, and no more than 
topical therapy was required during the past 12-month period, 
a noncompensable rating is assigned.  A 10 percent rating is 
assigned where the dermatitis or eczema covers an area of at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or requires intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of less than six weeks during the 
past 12-month period.  A 30 percent rating is assigned where 
the dermatitis or eczema covers 20 to 40 percent of the 
entire body, or 20 to 40 percent of the exposed areas 
affected; or, systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12- month period.  A rating of 60 percent is assigned 
where the dermatitis or eczema covers an area of more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas affected; or, constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  

During the appeal period, treatment and examination records 
show the regions affected by the service-connected skin 
disorder to include both lower extremities, particularly the 
feet, and to a lesser, intermittent extent the legs; and the 
upper extremities, particularly the left hand, and to a 
lesser, intermittent extent the forearms, elbows, and right 
hand.  Hence, skin disability affecting these parts is here 
considered by the Board for this rating evaluation.  As 
discussed in the introduction, above, consideration of a more 
limited anatomical area is not warranted.  38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951 (2005) (rules regarding 
protected ratings).  

The veteran's representative, in a February 2005 VA Form 646, 
contended that the veteran's eczema warrants a higher, 60 
percent evaluation for eczema under the Diagnostic Code 7806 
criteria, based on the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, but that he has been unable to 
receive this systemic treatment, despite needing it, because 
it may conflict with his Hepatitis C regiment or otherwise 
adversely affect him due to liver disease associated with 
Hepatitis C.  The representative offered as proof of need for 
this systemic treatment for eczema, the veteran's continuous 
use of topical treatments for his eczema since 1968, with no 
improvement in the condition.  However, the Board notes that 
in fact treatment records have over the years shown periods 
of improvement as well as  exacerbation of the skin disorder, 
with varying results from different topical treatments.   

The claims folders contain photographic slides of the 
veteran's hands and feet submitted in May 1985, showing the 
skin condition.  The slides reveal some involvement of the 
spaces between the fingers, and some dried or cracked skin on 
palmar and plantar surfaces, as well as a few bloody/cracked 
areas on palmar or plantar surfaces.  These photographs thus 
appear to display the nature of the veteran's skin condition 
roughly matching the findings and descriptions as provided in 
the examination and treatment records within the claims 
folders for the appeal period, as discussed below, and thus 
these photographs provide a basis for visualizing the nature 
of the skin disability as described within these later 
records.  The Board notes, in this regard, that grotesqueness 
or significant disfigurement is not apparent upon reviewing 
these slides.  

Upon VA examination in May 1996, the veteran complained of 
itchiness of his feet and left palm most of the time, with 
those parts being at times very moist and at other times very 
dry.  He also complained that his soles and left palm would 
crack and become painful, that occasionally large blisters 
would develop, with raw and painful skin associated with the 
broken blisters.  He also reported occasional very mild 
involvement of the right palm.  Upon examination, all toe 
webs were graying and slightly swollen.  There were denuded 
patches in the soles of the feet.  The left palm had several 
patches of fissured skin.  There were no nervous 
manifestations.  The examiner diagnosed erythrasma, as shown 
by wood's light, possible tinea pedis, possible tinea of the 
left palm, dyshidrosis, and denuded fissuring of the soles of 
the feet and left palm.  

Upon VA examination in February 2003, the veteran reported 
having eczema since service, as well as being told he had 
fungus.  He reported that his skin condition was continuous 
with intermittent exacerbations.  Current treatment included 
a topical steroid and an antifungal agent.  Historically, 
local symptoms included pruritis, increased sweating, and 
pain.  On examination, the feet showed mild maceration of the 
toe webs, hyperkeratosis, and erosions.  The hands showed 
hyperkeratosis and fissures, on the left much worse than the 
right.  The left fourth and fifth fingernails were thin and 
dystrophic.  The examiner assessed tinea manuum and tinea 
pedis, versus dyshidrosis.  No urticaria or side effects were 
present.  

Upon VA examination in October 2004, the veteran complained 
of the ongoing skin disorder manifested by variably presented 
blisters, cracks, itching, and pain.  He reported that the 
symptoms were present more so on the left hand and the feet, 
with only a little involvement of the right hand.  He added 
that the itching and pain was mostly on the left hand.  
Various topical treatments, including cortisone cream and 
Lamisil cream for a number of weeks in the past year, were 
noted.  On examination, there was no urticaria.  Disease of 
the feet consisted of diffuse scales and fissures, dystrophic 
toenails, and maceration of the toe space webs.  Disease of 
the hands included diffuse scale of the whole left palm, no 
scale of the right palm, dystrophic fourth and fifth 
fingernails on the left, and a few scaly patches on the 
forearms and elbows.  There was no scarring or hyperhidrosis.  
The examiner diagnosed tinea manuum, tinea pedis, 
onychomycosis, and a history of dyshidrosis.  

VA treatment records over the years of the appeal period show 
the skin condition to vary in its severity and extent, though 
not characterized as a severe or highly disfiguring condition 
in any observations or assessments within the treatment 
records.  These records variously observed or assessed mild 
xerosis; plantar and palmar dermatitis versus dyshidrotic 
eczema, and/or tinea pedis and tinea manuum affecting the 
soles of the feet and the left palm, with occasional lesser 
involvement of the right palm; hyperkeratosis and erosions 
similarly affected soles of the feet and palms of the hands; 
left palmar scales; fissures and macerations between the 
toes; and some nails with onychodystrophy and subungual 
debris.  Complaints included those noted in the examination 
records.  Other complains included occasional itchy spots of 
the hands and legs, with associated assessments of occasional 
lichenified and excoriated nodules/papules.  Prescriptions 
included various topical medications for dyshidrosis or 
eczema, antifungal agents, emollients, and good skin care.  

Treating physicians have noted that the veteran was avoiding 
use of oral medications to treat his skin condition due to 
his diagnosed hepatitis C.  However, there is no indication 
in those records that systemic therapy or systemic steroid 
treatment for his skin condition was medically indicated or 
medically required.  Medical records reflect that the veteran 
was also avoiding taking oral medications to treat his 
diabetes mellitus and hypercholesterolemia, also due to his 
hepatitis C, despite some suggestions by treating physicians 
that medication management may help prevent liver 
complications from systemic medical management of these other 
disorders.  The Board notes that the veteran reports in 
numerous records continued daily alcohol intake despite the 
contraindication associated with his hepatitis C.  

The veteran's representative has argued that the veteran 
should be rated for his skin condition based on prescribed 
systemic steroids for treatment despite his not receiving 
that treatment, because, the representative contends, he 
would be treated for his skin condition with systemic 
steroids but for his hepatitis C.  However, as the Board has 
just noted, the claims folders contains no such medical 
assessment of need to treat the skin condition with systemic 
therapy or systemic steroids, and contains no documentation 
of a medically considered trade-off of not administering 
those treatments due to his hepatitis C.  There is no basis 
from the medical record or the evidence presented as a whole, 
for concluding that systemic therapy or systemic steroid use 
was ever necessary for treatment of the skin condition, 
regardless of whether or not such a treatment would be 
precluded due to his hepatitis C infection.  Neither the 
veteran nor his representative are medical professionals, and 
hence neither are qualified to establish a medical need.  Lay 
persons are not competent to offer medical opinions; 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  There was ample 
opportunity to present such evidence, and the numerous 
medical records for the veteran's skin condition contained 
within the claims folders present a thorough body of medical 
assessment and treatment, with none expressing a need for 
systemic therapy or systemic steroid treatment.  The Board 
thus concludes that the preponderance of the evidence is 
against there being a medical need for systemic therapy or 
systemic steroid treatment of the veteran's skin condition, 
and is thus against a higher disability rating on that basis.  

While a VA psychiatrist assessed that the veteran has 
psychiatric disability associated with his skin condition, 
that psychiatric condition has been separately service-
connected and separately rated, and hence is not for 
consideration in assigning a rating to the skin condition 
itself.

Reviewing the VA medical examinations over the course of the 
appeal period as well as the extensive treatment records 
history, the Board notes that while cracks and fissuring on 
palmar and plantar surfaces have been present, ulcerations 
have generally not been identified.  While there have also 
been hyperkeratoses, erosions, and scales of the palms (more 
so on the left) and plantar surfaces, and macerations and 
fissures between the toes over the period, extensive 
exfoliation has not been present.  Similarly, while 
dyshidrotic eczema and/or tinea manuum and tinea pedis have 
been diagnosed, as well as some occasional involvement the 
elbows or forearms or the legs with some scaling, extensive 
crusting has not been observed.  Also, while some fungal 
infection has at times been diagnosed, as well as some 
xerosis, there has been no identified neurological 
involvement, vesiculation or erythema, other than 
occasionally identified lichenified nodules or papules with 
excoriations as a result of scratching.  The involvement of 
some fingernails or toenails variously with onychodystrophy 
and subungual debris has been noted, but this has also not 
affected functioning.  

Hence, taken as a whole, the medical evidence during the 
appeal period does not show that the veteran's skin condition 
is manifested by ulceration or extensive exfoliation or 
crusting, or systemic or nervous manifestations so as to 
warrant a higher, 50 percent evaluation under the old rating 
criteria.  The evidence also fails to show exceptional 
repugnance, with none identified in the medical records, so 
as to warrant that 50 rating under the old criteria on that 
basis.  Diagnostic Code 7806 (2001).  

The identified skin disorder has not covered more than 40 
percent of the entire body, or more than 40 percent of the 
exposed areas affected, as would be one basis for warranting 
a higher, 60 percent evaluation under the new criteria for 
eczema or dermatitis.  Diagnostic Code 7806 (2005).  Also, 
the condition has not required constant or near-constant 
systemic therapy over any interval during the appeal period, 
with no systemic therapy shown at all in the extensive 
medical record, and none shown to be required, as discussed 
above.  Hence, a 60 percent evaluation is also not warranted 
under new criteria for eczema or dermatitis based on a 
required systemic therapy.  Diagnostic Code 7806 (2005).  

The Board does not here discount the involvement of multiple 
parts over many years, with ongoing treatment for the 
veteran's skin disorder.  Rather, the Board has here simply 
concluded that the disability presented more closely 
approximates that for which a 30 percent rating is warranted 
under applicable criteria than that for which a 50 percent 
rating under the old criteria or a 60 percent rating under 
the new.  38 C.F.R. § 4.7.  This is particularly the case 
since generally none of the criteria for a 50 rating under 
the old Code or a 60 percent rating under the new Code have 
been shown.  The Board thus concludes that the preponderance 
of the evidence is against the assignment of the next higher, 
50 percent evaluation under the old rating criteria, and is 
against the assignment of the next higher, 60 percent 
evaluation under the new rating criteria for the skin 
disorder rated as dermatitis or eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

The preponderance of the evidence is also against assignment 
of any additional, separate ratings for the veteran's skin 
disorder.  38 U.S.C.A. § 5107.  The evidence is against 
limitation of functioning of affected parts, and hence a 
separate rating on that basis is not warranted under either 
the older or new Code.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  The medical evidence, including examinations in which 
such questions were considered, has not shown the use of the 
hands, arms, legs, or feet have been to any functional degree 
affected by the skin disorder, despite some complaints by the 
veteran concerning use of the left hand or pain associated 
with palmar or plantar cracking or fissuring.  


Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.  



Service Connection for PTSD

VA regulations provide that service connection for PTSD 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ." 38 C.F.R. § 
3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the DSM-IV as the governing criteria for 
diagnosing PTSD.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident. 
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy. Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources. Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence. See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror. The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

As an initial matter, the veteran does not claim, and the 
evidentiary record does not show, that the veteran engaged in 
combat with the enemy in service.  Hence, entitlement to 
service connection for PTSD on that basis is not for 
consideration.  38 C.F.R. § 3.304(f)(1).  

In submitted statements, the veteran contends that he 
developed PTSD as a result of a stressor incident in service 
while stationed in Germany in the winter or spring of 1970, 
in which he awoke to find his hands tied together, and his 
wrists were bleeding from their having been bound.  He 
reported that when he found himself in this condition he 
became disturbed and angry, and attacked one fellow soldier 
with a broom handle, and threw bottles at other fellow 
soldiers.  He alleged that he then reported the incident to a 
sergeant, but ultimately no report of the incident was filed.  

An RO query to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) produced a reply in October 1997, 
informing that research into the veteran's allegations had 
been coordinated with the U.S. Army Crime Records Center, 
U.S. Army Criminal Investigation Command (USACIDC), Fort 
Belvoir, Virginia.  However, no verification of the veteran's 
alleged stressor incident could be found.  The response noted 
that an incident that is not reported ultimately cannot be 
verified.  

The veteran has the single above-described stressor in 
service.  The veteran provided this narrative multiple times, 
as documented in multiple VA medical records.  However, 
because there was no official record filed in service, there 
is no means of obtaining official verification of this 
alleged assault occurred, as demonstrated by the reply by 
USASCRUR.  

The Board is disinclined to characterize this incident as 
being of such severity as to merit the special consideration 
to be afforded personal assaults (frequently sexual assaults) 
about which PTSD claims are made, and for which typically a 
claim may be based on ancillary evidence because of the 
frequent non-reporting of personal assaults.  Here the 
alleged assault amounted to no more than the binding of the 
veteran's hands while he slept.  The veteran has not alleged 
that he was then subjected to mistreatment while bound, or 
that he was otherwise harmed.  Hence, there does not appear 
to be the disincentive to reporting that is of primary 
concern in cases of personal assault.  38 C.F.R. § 
3.304(f)(3).  Indeed, the veteran alleges that he did report 
the incident, but no official record was made, undoubtedly 
because the incident was considered to be of a minor nature.  

The veteran did complete an assault questionnaire in June 
2004, in which he essentially recounted the details as noted.  
The veteran alleges that his subsequent misconduct in service 
and post service are proof of the incident having occurred.  
Service personnel records show that the veteran received an 
Article 15 for disobeying a lawful command in May 1970, and 
that he was AWOL from June 11, 1970 to July 5, 1970, and 
again from July 7, 1970 to July 18, 1970, for which he 
received a Special Court Martial including a demotion in 
rank.  The veteran also submitted a 1974 New York City police 
record charging him with misdemeanor possession of a 
controlled substance.  He also submitted a June 2004 letter 
from his mother to the effect that he had told her about the 
alleged incident, and that after the incident he feared for 
his life and got into trouble.  She added that his behavior 
was different upon his return from service, and included his 
being distrustful and having panic attacks.  The veteran also 
then submitted a letter from a longtime friend, who reported 
that her husband had told her of the alleged assault, and 
that her husband had learned of the assault from a narrative 
told him by the veteran. 

At a June 1996 VA psychiatric examination the veteran 
reported the above-noted alleged stressor to the examiner, 
and the examiner considered that history in the context of a 
broader personal history.  The veteran reported currently 
worrying a lot.  He reported for about the past three years 
having panic spells once or twice a month lasting 
approximately ten seconds; feeling depressed including 
continuously for approximately the past three years; and 
having crying spells when he thought about his father and 
grandmother.  He also reported a history of having 
difficulties as a corrections officer from 1980 to 1982, when 
he was subjected to racial and ethnic slurs from fellow 
officers.  The veteran also expressed distrust of others.  He 
was given a Mississippi Scale for Vietnam PTSD, and scored 
126, with 90 percent of Vietnam PTSD cases noted to score 
above 107.  The examiner diagnosed PTSD and dysthymic 
disorder, and opined that the veteran had PTSD and associated 
chronic depression stemming from an incident in military 
service.  

In July 1996 the veteran self-referred to a Vet Center in New 
York City for evaluation of his PTSD, and a social worker 
assessment of PTSD was then made.  At the Vet Center the 
veteran provided his narrative of having his hands bound 
while he was sleeping in his barracks in service in Germany, 
and awaking and becoming upset and attacking his fellow 
soldiers.  He also provided a narrative of various adjustment 
difficulties post service including two failed marriages and 
inability to retain employment, with these difficulties noted 
to be attributed, at least in part, to his skin condition.  
The veteran alleged that he was an excellent student prior to 
service and an excellent soldier in service prior to the 
stressor incident, and that subsequent to that incident his 
difficulties began.  He also alleged current intrusive 
thoughts, nightmares, sleep disturbances, and panic attacks 
all related to the inservice stressor incident.  The symptoms 
which the veteran provided were attributed by the treating 
social worker and social worker intern to PTSD caused by the 
alleged inservice stressor.  On these bases, and based on 
observed depressed mood and affect, apparently over the 
course of multiple weekly therapy sessions over several 
months, the treating social worker and social worker intern 
assessed PTSD.  

A VA psychiatric examiner in February 2003 carefully 
interviewed the veteran and reviewed the claims folder.  The 
examiner noted the veteran's past VA psychiatric evaluation 
in June 1996, and noted the evaluation and history then 
provided.  The examiner considered the veteran's narrative of 
his single alleged stressor in service, consisting of waking 
up in his bunk in service while stationed in Germany, and 
finding his hands bound together, having an immediate fit in 
reaction to this and beating with a broomstick one of the 
fellow soldiers suspected of being involved in tying him up, 
and throwing beer bottles at the others.  The veteran alleged 
still having intrusive thoughts about the stressor incident 
and this was upsetting to him.  The examiner noted that while 
the veteran reported having occasional bad dreams, these were 
more about the military generally and being unable to get 
out, rather than focused on the specific alleged stressor.  
The examiner noted that the stressor as alleged by the 
veteran was upsetting to him, it was not of the nature and 
severity of stressor that would typically result in PTSD.  
The examiner further noted that the reported intrusive 
thoughts and nightmares were the only real symptoms of PTSD 
presented in the case, and thereby concluded that the 
diagnostic criteria for PTSD were not met in this case.   
Rather, the examiner assessed that the veteran had an 
adjustment disorder manifested by considerable depression and 
some anxiety, and these were generally related to his skin 
disorder and the stress, discomfort, and embarrassment it 
caused for him.  The Board notes, parenthetically, that the 
veteran has already been service-connected for this 
adjustment disorder, manifested by anxiety and depressive 
symptoms, as secondary to his service-connected skin 
condition.  

A VA psychiatric evaluation in October 2004 noted the 
evaluation in February 2003, and reviewed available VA 
clinical records.  However, the October 2004 examiner did not 
have the claims folders for review for the examination.  The 
examiner noted the veteran's alleged stressor in service, but 
concluded that the veteran did not have PTSD, but rather a 
mild adjustment disorder manifested by mild symptoms of 
anxiety and depression.  

While the claims folders contain numerous VA treatment 
records in which a diagnosis of PTSD is carried forward, 
these do not contain an informed evaluation, based on review 
of the entire record, of the veteran's psychiatric disorder 
in terms of whether he met the criteria for PTSD, and whether 
a verified in-service stressor causative of the PTSD was 
present.  

The Board notes that the statements by the veteran's mother 
and by the wife of a fellow soldier, are second-hand 
statements about the incident based on narratives provided by 
the veteran himself, and hence can ultimately be no better 
than the veteran's own statements.  They do state that the 
veteran had told about the incident in service or shortly 
after service, but they are nonetheless recountings many 
years later about what the veteran allegedly said about the 
alleged incident, and hence cannot ultimately be viewed as 
strong evidence that the alleged incident in fact occurred.  
Even if this testimonial evidence and the veteran's 
misconduct in service and post service were to be accepted as 
sufficient proof of the alleged incident of the veteran's 
hands being bound once by fellow soldiers while he slept, the 
Board must ultimately concluded that the incident was not a 
sufficient stressor to give rise to PTSD, and the veteran 
does not in fact have PTSD due to this stressor or otherwise.  
As the VA examiner in February 2003 concluded, that alleged 
incident in service was not of the nature and severity as to 
generally give rise to PTSD, and did not do so in this case, 
with the veteran not having PTSD.  The Board accepts as 
supported by the weight of the evidence the February 2003 VA 
examiner's conclusion that the veteran does not have PTSD, 
and thus does not have that disorder due to the alleged 
inservice stressor. 

The Board finds the conclusions of the February 2003 and 
October 2004 VA psychiatric examiners to merit a greater 
weight in the Board's adjudication than the conclusions of 
the Vet Center social worker and social worker intern in 
their July 1996 report, and those of the VA examiner in his 
June 1996 report, since, unlike those earlier conclusions, 
the February 2003 conclusions were made based on a more 
careful review of the entire record, and a more nuanced 
assessment where the severity of symptoms and their 
attribution to disability were expressly addressed with 
explicit consideration of the criteria for a diagnosis of 
PTSD on a clinical basis.  Unlike those earlier assessments, 
the February 2003 examiner conducted an interview and 
evaluation specifically addressing whether those criteria for 
PTSD were met in this case.  The July 1996 Vet Center 
evaluation and the June 1996 VA examination report did not 
carefully address either the criteria for a diagnosis of PTSD 
or whether the veteran met those criteria with the complaints 
presented and symptoms observed.  Unlike the February 2003 VA 
evaluation, those prior evaluations did not address the 
sufficiency of the alleged stressor, the causes and severity 
of current alleged symptoms, or whether or how the current 
symptom set met the criteria for a diagnosis of PTSD.  

While it is true that the June 1996 VA examiner diagnosed 
PTSD as due to the alleged incident in service, based on the 
Mississippi Scale for Vietnam PTSD.  The Board cannot rely on 
this finding in part because the veteran was not in Vietnam 
and does not base his claim on a Vietnam stressor.  
Ultimately, though, the June 1996 VA examiner's opinion was 
inadequate due to his failure to address adequately either 
the adequacy of the stressor or the presence of diagnostic 
criteria for PTSD.  The same is true of the July 1996 Vet 
Center evaluation.  Additionally, while the claims folders 
contain numerous VA treatment records in which a diagnosis of 
PTSD is carried forward, these do not contain any evaluation 
of the veteran's psychiatric disorder in terms of whether he 
met the criteria for PTSD, and whether verified stressors 
causative of the PTSD were present.  

Having reviewed the record as a whole, the Board concludes 
that the February 2003 VA examination report is the best 
informed of the evidentiary record.  The VA examinations in 
February 2003 and October 2004, together most completely 
address the medical question of whether the veteran meets the 
diagnostic criteria for PTSD, and whether PTSD, if present, 
is due to a sufficient, verified stressor.  Because these 
medical evaluations are the best medical evidence presented 
addressing these questions, and because they are supported by 
the weight of the evidence, including particularly the weight 
of the medical evidence, the Board finds that the weight of 
the medical evidence and the evidence as a whole is against 
the veteran having PTSD, and thus is against the veteran 
having PTSD due to his alleged stressor in service.
 
While it is true that the October 2004 VA evaluation was not 
benefited by a review of the claims folder, it was based on a 
review of available clinical records including the February 
2003 VA psychiatric examination.  The Board is of the opinion 
that the February 2003 VA examination itself was sufficiently 
thorough and based on an accurate review of the evidentiary 
record, such that further evaluation of the PTSD issue by the 
October 2004 VA examiner was nearly superfluous.  In any 
event, the February 2003 and October 2004 VA examiners 
concurred in their opinions that PTSD was not present.  
Hence, there is sufficient evidentiary basis for the Board's 
conclusion based on the weight of the evidence, 
notwithstanding the failure of the October 2004 VA examiner 
to review the claims folder.  

Accordingly, as the preponderance of the evidence is against 
the veteran having PTSD due to a verified inservice stressor, 
the preponderance of the evidence is against the claim for 
entitlement to service connection for PTSD.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.304(f); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Secondary Service Connection for Hepatitis C

The veteran claims entitlement to service connection for 
hepatitis C based on his having contracted the disease 
through use of intravenous drugs, and based on his having 
used intravenous drugs because he suffered from PTSD.  As the 
veteran and his representative accurately point out, use of 
illicit drugs is not considered willful misconduct and hence 
is not a bar to service connection where the issue is one of 
service connection for disease or disability resulting from 
the drug use, and where the drug use itself was the result of 
a service-connected disability.  38 C.F.R. § 3.301(C)(3) 
(2005).  Additionally, service connection is not barred for 
diseases contracted by infections coinciding with injection 
of drugs, because that origin of infection is not considered 
of willful misconduct origin.  Id.  Here, the veteran hoped 
to establish service connection for PTSD, and to follow with 
a claim for service connection for hepatitis C based on 
illicit drug use due to that service-connected PTSD.  
However, as addressed above, the Board here denies 
entitlement to service connection for PTSD.  

Chronic hepatitis C was diagnosed by VA examination in May 
1996 as confirmed by history.  A history was also noted of 
intravenous heroin dependence from 1971 to 1976, casual 
intravenous cocaine abuse also from 1971 to 1976, and 
methadone treatment also in the 1970's.  It is unclear from 
the record when hepatitis C was first diagnosed, but that is 
immaterial to the current secondary service connection claim.  
Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran does not here contend that his hepatitis 
C was incurred in service, and the Board does not here 
address his claim on a direct basis.  The basis of claim is 
secondary service connection as due to PTSD as a service-
connected disorder.  Because service connection for PTSD is 
denied, there is no basis in law for that secondary service 
connection claim, and hence the secondary service connection 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to an increased evaluation for a skin disorder 
above the 30 percent assigned is denied.  

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hepatitis C as 
secondary to a service-connected disorder is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


